              Case 1:18-cv-10213-KPF Document 9 Filed 11/13/18 Page 1 of 3
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                   11/13/2018
                                                                  DATE FILED: ______________
---------------------------------------------------------- X
                                                           :
ZOLA, INC.,                                                :
                                                           :
                              Plaintiff,                   :     18 Civ. 10213 (KPF)
                                                           :
               v.                                          :     NOTICE OF INITIAL
                                                           :   PRETRIAL CONFERENCE
                                                           :
PREZOLA LTD.,                                              :
                                                           :
                              Defendant.                   :
---------------------------------------------------------- X

KATHERINE POLK FAILLA, District Judge:

      This case has been assigned to me for all purposes. It is hereby ORDERED
that counsel for all parties appear for an initial pretrial conference with the Court on
February 13, 2019, at 4:00 p.m., in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

      All counsel are required to register promptly as filing users on ECF. All pretrial
conferences must be attended by the attorney who will serve as principal trial
counsel. Counsel are further required to review and comply with the Court’s
Individual Rules of Practice in Civil Cases (“Individual Rules”) available at
http://nysd.uscourts.gov/judge/Failla.

       Counsel are directed to confer with each other prior to the conference regarding
settlement and each of the other subjects to be considered at a Federal Rule of Civil
Procedure 16 conference. Additionally, in accordance with the Court’s Individual
Rules, the parties are hereby ORDERED to submit via e-mail
(Failla_NYSDChambers@nysd.uscourts.gov) a Proposed Civil Case Management Plan
and Scheduling Order in PDF format by Thursday of the week prior to the initial
pretrial conference. The parties shall use this Court’s form Proposed Civil Case
Management Plan and Scheduling Order, which is also available at
http://nysd.uscourts.gov/judge/Failla. Any open legal issues can be addressed at
the conference.
            Case 1:18-cv-10213-KPF Document 9 Filed 11/13/18 Page 2 of 3



      IT IS FURTHER ORDERED that included with the Proposed Civil Case
Management Plan and Scheduling Order, the parties jointly submit a letter, not to
exceed five pages, providing the following information in separate paragraphs:

      (1)   A brief statement of the nature of the action, the principal defenses
            thereto, and the major legal and factual issues that are most important
            to resolving the case, whether by trial, settlement, or dispositive motion;

      (2)   A brief explanation of why jurisdiction and venue lie in this Court. In
            any action in which subject matter jurisdiction is founded on diversity of
            citizenship pursuant to Title 28, United States Code, Section 1332, the
            letter must explain the basis for the parties’ belief that diversity of
            citizenship exists. Where any party is a corporation, the letter shall state
            both the place of incorporation and the principal place of business. In
            cases where any party is a partnership, limited partnership, limited
            liability company, or trust, the letter shall state the citizenship of each of
            the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
            Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

      (3)   A statement of all existing deadlines, due dates, and/or cut-off dates;

      (4)   A brief description of any outstanding motions;

      (5)   A brief description of any discovery that has already taken place and of
            any discovery that is necessary for the parties to engage in meaningful
            settlement negotiations;

      (6)   A statement describing the status of any settlement discussions and
            whether the parties would like a settlement conference; and

      (7)   Any other information that the parties believe may assist the Court in
            advancing the case to settlement or trial, including, but not limited to, a
            description of any dispositive issue or novel issue raised by the case.

      If this case has been settled or otherwise terminated, counsel are not required
to submit such letter or to appear, provided that a stipulation of discontinuance,
voluntary dismissal, or other proof of termination is sent prior to the date of the
conference via e-mail to the Orders and Judgments Clerk at the following e-mail
address: judgments@nysd.uscourts.gov.

      In accordance with the Court’s Individual Rules and Practices, requests for an
extension or adjournment may be made only by letter and must be received at least
48 hours before the deadline or conference. The written submission must state (1)
the original date(s); (2) the number of previous requests for adjournment or
                                           2
            Case 1:18-cv-10213-KPF Document 9 Filed 11/13/18 Page 3 of 3



extension; (3) whether these previous requests were granted or denied; (4) the reason
for the current request; and (5) whether the adversary consents and, if not, the
reasons given by the adversary for refusing to consent. Unless counsel are notified
that the conference has been adjourned, it will be held as scheduled.

      Counsel who have noticed an appearance as of the issuance of this order are
directed (1) to notify all other parties’ attorneys in this action by serving upon each of
them a copy of this order and the Court’s Individual Rules forthwith, and (2) to file
proof of such notice with the Court. If unaware of the identity of counsel for any of
the parties, counsel receiving this order must forthwith send a copy of this order and
the Court’s Individual Rules to that party personally.

      SO ORDERED.

Dated:      November 13, 2018
            New York, New York
                                             ___________________________________
                                                 KATHERINE POLK FAILLA
                                                 United States District Judge




                                            3
